MaRshall, J.
The cause of action, to charge Coates and Oorlett as trustees of an interest in land for plaintiff, wholly failed, not because of the happening of any event after the cause of action accrued, rendering it impossible for them to respond as such trustees, but because they never stood in that relation to the plaintiff. The court found as a fact that plaintiff never had any interest in the land in question; that the title should originally have been conveyed to Coates and Corlett; that it was wrongfully conveyed to Freeman; and that he conveyed it over to Coates and Corlett, they agreeing to pay him $800.
It is claimed that, instead of dismissing the case as to Coates and Corlett, the court should have retained jurisdiction as to them in order to do complete justice to all parties by requiring Coates and Corlett to pay to plaintiff the amount due him from Freeman out of the money due from them to him, upon the familiar principle that if a person in good faith brings an action in equity, alleging facts sufficient to constitute a cause of action within some recognized principle of equity jurisprudence, but fails to establish some fact essential thereto, yet does establish a state of facts entitling him to some relief by way of damages or otherwise, the court will not dismiss the bilL and thereby render further litigation necessary, but will retain the case and render such judgment as will do complete justice between the parties. Franey v. Warner, 96 Wis. 222; Combs v. Scott, 76 Wis. 662; Cole *573v. Getzinger, 96 Wis. 559. That rule applies where a cause of action in equity once existed, but from the happening of some event it no longer exists, or a person, in good faith believing he has a cause of action in equity, alleges facts accordingly, yet fails as to some essential element on the trial because it never existed, but, nevertheless, establishes a good cause of action for recovery at law. This case, on the facts found, does not fall within either of the classes mentioned. Plaintiff never had a cause of action either at law or in equity against Coates and Corlett, and the action was not brought in good faith believing that a cause of action in equity existed. The court found not only that the agreement between Freeman and Coates and Corlett was that the title to all lands taken in payment of privileges sold to use the patented device should be conveyed to Coates and Corlett, and that Freeman should have no interest therein, but that plaintiff had knowledge of that fact. The allegations of his complaint constituting a cause of action against Coates and Corlett were found by the court to be false to the knowledge of plaintiff when they were made. Plaintiff’s claim was not against the land, nor against Coates and Corlett, but against Freeman.
This case is unlike Franey v. Warner, supra, where a ckuse of action unquestionably existed against the defendants, the only question, on the subject under consideration here, being whether it was in-equity or at law. It is unlike Cole v. Getzinger, supra, where the cause of action in equity once existed and was in good faith brought, but it appeared on the trial that the land plaintiff was seeking to recover had been passed to an innocent party, leaving plaintiff remediless except as to damages against the guilty party. It is unlike Combs v. Scott, supra, where the court could not properly compel specific performance on account of plaintiff’s laches .and the changes in the property in the meantime, but retained the case and awarded damages. It is also unlike *574Meyer v. Garthwaite, 92 Wis. 571, which, merely went upon the principle that a cause oi action properly cognizable at law may be adjudicated in equity if objection to the jurisdiction be not taken by answer or demurrer on that ground.
There is no principle with which we are familiar, under which, on the facts found, the court could properly have retained the cause and given judgment against Ooates and Oorlett. Plaintiff had no claim, legal or equitable, against them or against the land. He simply had a claim against Freeman to recover $240. He had no greater light against Ooates and Oorlett than against any other debtor of Freeman. He had the same right to unite other debtors of Freeman in his action and seek to have their indebtedness applied upon his claim as to unite Ooates and Oorlett. The fact of Freeman’s insolvency does not give the court any such jurisdiction.
J3y the Oourt.— The judgment of the circuit court is affirmed.
BaRDeew, J., took no part.